Citation Nr: 0713989	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-20 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a sinus disability.

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected left knee osteoarthritis.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
at Law


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel

 
 



INTRODUCTION

The veteran had active service from September 1956 to August 
1960.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from January 2004 and August 2004 rating decisions 
of the Lincoln, Nebraska Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The competent evidence of record does not demonstrate 
that the veteran has a currently diagnosed chronic sinus 
disability.

2.  The competent clinical evidence of record demonstrates 
that the veteran's left knee disability, to include 
arthritis, was manifested by pain productive of limitation of 
motion.
 

CONCLUSIONS OF LAW

1.  A sinus disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).

2.  The criteria for an initial evaluation in excess of 10 
percent rating for degenerative arthritis of the left knee 
have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5010, 5260, 5261 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

With respect to the veteran's service connection claim, VA 
satisfied its duty to notify by means of a May 2004 letter 
from the agency of original jurisdiction (AOJ) to the 
appellant.  This letter, which was issued prior to the AOJ's 
initial adjudication, informed the appellant of what evidence 
was required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence, and requested that 
he submit any additional evidence in his possession 
pertaining to the claim.  The Board observes that the 
aforementioned letter did not provide the veteran with notice 
of the type of evidence necessary to establish a disability 
rating or effective date in the event of award of the benefit 
sought.  However, despite the inadequate notice provided to 
the veteran on these latter two elements, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.

With respect to the veteran's increased evaluation claim, 
because the January 2004 rating decision granted the 
veteran's claim of entitlement to service connection for a 
left knee disability, such claim is now substantiated.  As 
such, his filing of a notice of disagreement as to the 
January 2004 determination does not trigger additional notice 
obligations under 38 U.S.C.A. § 5103(a).  Rather, the 
veteran's appeal as to the initial rating assignment here 
triggers VA's statutory duties under 38 U.S.C.A. §§  5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the veteran 
of what is necessary to obtain the maximum benefit allowed by 
the evidence and the law.  This has been accomplished here, 
as will be discussed below.
  
The July 2004 Statement of the Case, under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
set forth the relevant diagnostic codes (DC) for the knee, 
and included a description of the rating formulas under those 
diagnostic codes.  Thus, the appellant was apprised of what 
was needed to achieve higher schedular ratings.  Therefore, 
the Board finds that the appellant has been informed of what 
was necessary to achieve higher evaluations for the service-
connected disability on appeal.

With regard to the duty to assist, the claims file contains 
the veteran's service medical records, private and VA 
treatment records, and a report of VA examination.  
Additionally, the claims file contains the veteran's 
statements in support of his claims.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claims.  Thus, based on the 
foregoing, the Board finds that all relevant facts have been 
properly and sufficiently developed in this appeal and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.

Legal Criteria and Analysis

1.  Service Connection--Sinus Disability

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).   Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to the claim.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active  
service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  
For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b). 

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Additionally, under 38 U.S.C.A. § 1111, a veteran is afforded 
a presumption of sound condition upon entry into service, 
except for any defects noted at the time of examination for 
entry into service.  That presumption can be rebutted by 
clear and unmistakable evidence that such a disability 
existed prior to service and was not aggravated by service.  
See Monroe v. Brown, 4 Vet. App. 513, 515 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b) 
(1999).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability. See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  In this regard, temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying disability (as contrasted to symptoms) 
has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).

The veteran asserts that service connection is warranted for 
a sinus disability.  
At the outset, the Board observes that on the veteran's 
report of medical history, taken in conjunction with his 
September 1956 entrance examination, the veteran reported 
that he had a history of sinusitis.  However, the Board 
observes that the record does not contain any documented 
contemporaneous clinical findings to establish that the 
veteran had a chronic, pre-existing sinus disability.  
Additionally, on his September 1956, report of medical 
examination, the examiner did not indicate that the veteran 
had a sinus disability.  Thus, although the veteran reported 
that he had a history of sinusitis on entrance into service, 
the then contemporaneous, objective clinical findings of 
record do not reflect that the veteran had a chronic 
sinusitis disability.  Therefore, the Board finds that the 
presumption of soundness applies in this case.  Where the 
presumption of sound condition at entrance to service cannot 
be rebutted, the assumption of the fact for which the 
presumption stands -- that is, that the veteran was in sound 
condition at entry to service as to the disability for which 
he seeks service connection -- must be assumed as a matter of 
law.  Accordingly, service connection may not be granted on 
the basis of aggravation of a preexisting disease or injury 
in such a case.  Rather, where the government fails to rebut 
the presumption of soundness under section 1111, the 
veteran's claim must be considered one for service incurrence 
or direct service connection.  See Wagner, 370 F.3d at 1096.

In order to establish service connection on a nonpresumptive 
direct incurrence basis, the veteran must provide evidence of 
a current disability, an in-service injury or disease, and a 
nexus between the current disability and an in-service injury 
or disease.  With respect to an in-service injury or disease, 
the veteran's service medical records are silent for 
complaints of, or treatment for a sinus disability.  The 
Board acknowledges that in March 1960, the veteran sought 
treatment for a cold.  However, there is no evidence that 
such cold was associated with a sinus disability.  

With respect to a current disability, the veteran's attorney, 
in the veteran's September 2004, Notice of Disagreement 
indicated that the veteran had been receiving treatment at 
the Grand Island, Nebraska VA Medical Center (VAMC) and that 
he had been prescribed Guaifenesin for a sinus condition.  
However, the Board, after a careful review of the veteran's 
treatment records, including those from the Grand Island 
VAMC, does not find any evidence that he has sought treatment 
for, or been diagnosed with a chronic sinus disability.  
Indeed a December 9, 2006 VA ear, nose, and throat (ENT) 
clinic note reveals that a nasopharyngoscopy revealed normal 
piriform sinuses.  There was no reference to any nasal sinus 
abnormality. Further, while the record reflects that the 
veteran has been prescribed Guaifenesin, the Board notes that 
clinical records dated September 29, 2003, February 2, 2004, 
October 5, 2004, June 29, 2003, and September 24, 2004 
specifically indicate that such drug was prescribed for chest 
congestion.  The clinical record does not establish that 
Guaifenesin was prescribed for a sinus disability.  In the 
absence of such clinical documentation, the Board will not 
and can not assume that the Guaifenesin was prescribed for a 
sinus disability.  Therefore, the Board will not give any 
probative weight to the veteran's attorney's unsubstantiated 
contention that the veteran's use of Guaifenesin is for a 
sinus disability.  There is simply no medical evidence of 
record to support such contention.

Therefore, as the evidence of record does not demonstrate 
that the veteran has a current sinus disability, the Board 
concludes that an award of service connection is not 
justified.  Support for this conclusion is found in Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992) where the Court 
found that Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability and in the absence of 
proof of a present disability there can be no valid claim.  

In conclusion, although the veteran asserts that he has a 
current sinus disability that is related to service, he is 
not competent to provide an opinion requiring medical 
knowledge, such as a question of medical causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The negative medical 
evidence of record is of greater probative value than the 
veteran's statements in support of his claim.  Accordingly, 
the Board finds that the competent evidence of record fails 
to establish that the veteran currently has a sinus 
disability that is related to his active military service.  
The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2006), but does not find that 
the evidence is of such approximate balance as to warrant 
it's application.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a sinus disability.

2.  Increased Evaluation--Left Knee Osteoarthritis

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to the claim.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). 

As the veteran takes issue with the initial rating assigned 
when service connection was granted for a left knee 
disability, the Board must evaluate the relevant evidence 
since the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found - a 
practice known as "staged" ratings. Fenderson v. West, 12 
Vet. App. 119 (1999).

The rating schedule may not be employed as a vehicle for 
compensating a claimant twice or more for the same 
symptomatology; such a result would overcompensate him or her 
for the actual impairment of earning capacity.  See 38 C.F.R. 
§ 4.14 (2006); Esteban v. Brown, 6 Vet. App 259 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2006).  After careful 
consideration of the evidence, any reasonable doubt remaining 
should be resolved in favor of the veteran.  38 C.F.R. § 
3.102 (2006).  To deny a claim on its merits, the evidence 
must preponderate against the

The veteran asserts that an initial evaluation in excess of 
10 percent is warranted for his service-connected left knee 
osteoarthritis.  Such disability is currently evaluated under 
38 C.F.R. § Diagnostic Code 5010 (2006).

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  When the limitation 
of motion of the specific joint involved is noncompensable, a 
10 percent evaluation applies for each major joint or group 
of minor joints affected.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.  For the purpose of rating disability from arthritis, 
the knee is a major joint.  38 C.F.R. § 4.45 (2006).

Because the evidence of record demonstrates that the veteran 
has degenerative arthritis established by X-ray examination, 
and experiences limitation of motion, Diagnostic Codes 5260 
and 5261 are available for consideration.  Where a claimant 
has both limitation of flexion and limitation of extension of 
the same leg, a veteran must be rated separately under 
Diagnostic Codes 5260 and 5261 to be adequately compensated 
for functional loss associated with injury to the leg.  
VAOPGCPREC 9-2004 (September 17, 2004).

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5261. Diagnostic Code 5260 concerns limitation of leg 
flexion.  Under Diagnostic Code 5260, a noncompensable 
evaluation is assigned where flexion is limited to 60 
degrees.  A 10 percent rating is warranted where flexion is 
limited to 45 degrees.  A 20 percent evaluation is for 
application where flexion is limited to 30 degrees.  A 30 
percent rating applies where flexion is limited to 15 
degrees. 

The record reflects that the veteran's knee was examined in 
September 2003.  The examiner reported that the veteran could 
flex his left leg to 150 degrees.  He rated his pain at 0/10.  
On VA examination in December 2003, the examiner reported 
that the veteran could flex his left leg to 130 degrees.  He 
complained of intermittent pain and swelling, including on 
use.  Even with consideration of additional functional 
impairment due to pain on use, such findings, which are well 
in excess of the criteria for even a noncompensable 
evaluation, do not correspond to a higher 20 percent 
evaluation under DC 5260, which contemplates flexion limited 
to 30 degrees.  Therefore, an evaluation in excess of 10 
percent is not warranted under this diagnostic code.

Diagnostic Code 5261 concerns limitation of extension of the 
leg.  Under this code, a noncompensable evaluation is 
assigned where extension is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent evaluation is warranted where 
extension is limited to 15 degrees.  On examination in 
September 2003, the examiner reported that the veteran could 
fully extend his left leg.  On VA examination in December 
2003, the examiner reported that the veteran could extend his 
leg to 5 degrees, but that on repeated testing it worsened to 
greater than 10 degrees.  Such findings, particularly the 
finding of 10 degrees of extension on repetitive use, even 
with consideration of additional functional impairment due to 
pain on use, correspond to the criteria for a 10 percent 
evaluation and not the criteria for a 20 percent evaluation 
which contemplates extension limited to 15 degrees.  
Therefore, the Board concludes that the veteran is not 
entitled to a higher evaluation under Diagnostic Code 5261.

The Board notes that it has also considered application of 38 
C.F.R §§ 4.40 and 4.45 in light of the Court's ruling in 
Deluca, supra.  As previously noted, the veteran has 
complained of left knee pain.  The Board recognizes that 
examiners have acknowledged and confirmed that the veteran 
experiences mild pain, mild weakness, and mild to moderate 
incoordination, including on range of motion testing.  The 
Board finds, however, that the above indicated additional 
functional impairment including on use, is already 
contemplated in the current 10 percent disability evaluation 
assigned.  Further, there has been no demonstration by 
competent clinical evidence of record that the additional 
functional impairment is comparable to the criteria for a 
rating in excess of 10 percent under any applicable 
Diagnostic Code based on limitation of motion.

The Board has also considered whether any alternate 
Diagnostic Codes may serve as a basis for an increased 
rating.  However, the evidence of record does not demonstrate 
that the veteran suffers from ankylosis (i.e., complete bony 
fixation) of the right knee, as contemplated by DC 5256, 
dislocated semilunar cartilage, as contemplated by DC 5258, 
the absence of semilunar cartilage, as contemplated by DC 
5259, impairment of the tibia and fibula, as contemplated by 
DC 5262, or genu recurvatum, as contemplated by DC 5263.  
Therefore, the veteran is also not entitled to a higher 
evaluation under these Diagnostic Codes.

The Board has also contemplated whether any separate 
evaluations are applicable here.  In this regard, the Board 
acknowledges VAOPGCPREC 9-2004 (September 17, 2004), where it 
was held that a claimant who had both limitation of flexion 
and limitation of extension of the same leg must be rated 
separately under diagnostic codes 5260 and 5261 to be 
adequately compensated for functional loss associated with 
injury to the leg.  However, in the present case, although 
the medical evidence of record establishes that the veteran 
experiences a compensable level of extension, there is no 
evidence that he experiences loss of flexion to a compensable 
degree.  Thus, assignment of separate evaluations for 
limitation of flexion and extension of the left leg is not 
appropriate in this case. 

Based on the foregoing, the 10 percent evaluation assigned 
for left knee osteoarthritis, is appropriate and there is no 
basis for an increased evaluation.  Therefore, the 
preponderance of the evidence is against the claim.

Further regarding the question of entitlement to separate 
evaluations, the Board 
calls attention to the provisions of VA General Counsel 
opinion 23-97 (VAOPGCPREC 23-97).  That opinion provides that 
a claimant who has arthritis and instability of the knee may, 
in some circumstances, be rated separately under Diagnostic 
Codes 5003 and 5257.  See also VAOPGCPREC 9-98.  

In this case, on VA examination in December 2003, the veteran 
reported that his left knee occasionally gave out.  However, 
the objective evidence of record demonstrates that on 
examination in September 2003, the veteran's left knee was 
stable to varus, valgus, drawer, and Lachman's stresses.  
Likewise, on VA examination in December 2003, the examiner 
reported that no ligamentous laxity was noted.  Therefore, as 
there is no objective evidence of recurrent subluxation or 
lateral instability, the Board finds that a separate 
compensable rating pursuant to 38 U.S.C.A. § 4.71a, 
Diagnostic Code 5257 (2006)(for recurrent subluxation or 
lateral instability) is also not warranted.

In conclusion, the competent evidence demonstrates that the 
currently assigned 10 percent rating most nearly approximates 
the veteran's disability. An initial evaluation in excess of 
that amount is not warranted.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt rule 
is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2006).




ORDER

Entitlement to service connection for a sinus disability is 
denied.

Entitlement to an initial evaluation in excess of 10 percent 
for left knee osteoarthritis is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


